Citation Nr: 1631019	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to March 18, 2013, for service-connected posttraumatic stress disorder (PTSD) and a rating in excess of 70 percent on and after March 18, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the Army from March 1967 to November 1968 and is in receipt of the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran was scheduled for a Board videoconference hearing in July 2016.  However, as discussed below, in July 2016, the Veteran withdrew his appeal.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System paperless claims processing systems.  


FINDING OF FACT

In a statement received in July 2016, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, as the Veteran has withdrawn the issue on appeal, as discussed below, no further discussion of VA's duty to notify and assist is necessary. 

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a written statement received in July 2016, the Veteran withdrew his appeal with respect to the issue of entitlement to an increased rating for PTSD.  See 38 C.F.R. 
§ 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue is not appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal with respect to the issue of entitlement to a rating in excess of 50 percent prior to March 18, 2013, for PTSD and a rating in excess of 70 percent beginning March 18, 2013, is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


